DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11, 15-17, 19-20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Swanson et al (US Pat: 6,445,939) in view of Jung et al (US Pat: 5,567,363) and further in view of Pitris et al (US Pat: 6,564,087) and further in view of Dumoulin et al (US Pat: 6,129,667).
Regarding claims 1, Swanson et al disclose an imaging device [see column 1 lines 5-10] comprising 
a grin lens (element 2) having a proximal end and a distal end [see column 4 lines 17-30 and fig 4]; 

a beam director (element 3 or folded mirror, column 7 lines 27-29) coupled to the distal end of the grin lens [see column 1 lines 60-64, column 4 lines 17-30 and figs 4-7] wherein the beam director (element 3) is configured to direct light at an angle relative to a longitudinal axis of the optical fiber as shown in figs 4 and 7 [see column 12 lines 4-23, 33-45 and figs 4-7] and wherein the grin lens is configured to perform light collimation and light focusing [see column 15 lines 13-15].
Swanson et al don't disclose at least an interior region of the grin lens is made of polymeric material.
Nonetheless, Jung et al disclose manufacture a polymer GRIN lens [see abstract and claim 2]; unless Jung et al disclose only the exterior region is made of polymeric material which is not the case; therefore, the whole lens is made from a polymer including interior/exterior regions (emphasis added) or interior regions made of polymeric material is inherently disclose Jung et al disclose the lens is made of a polymer.
Swanson et al and Jung et al don't disclose a housing surrounding the beam director and having an optical port that has a geometry for allowing a first light ray to pass therethrough along a first direction and a second light ray to pass therethrough along a second direction that is opposite the first direction.
Nonetheless, Pitris et al disclose a housing surrounding the beam director (6) and having an optical port (7) may define an opening at the end of the needle 5 or along the side of the needle 5. When the optical port 7 is along the side of the needle, it may be configured in a variety of shapes including an oblong-shaped opening such as a slot. The optical port 7 permits transmission of light 4 along a plurality of points substantially collinear with a longitudinal axis of the needle 5 and the optical port 7 permits transmission of light 4 over a range of positions orthogonal to a longitudinal axis of the 
In addition, Dumoulin et al disclose outgoing light beam O and pass it through the optical port; a mirror and reflect the outgoing beam O to the lumen and the reflected beam R from said lumen back in the opposite direction for reflecting the return beam back R into the optical port [see claim 3].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Swanson et al, Jung et al, Pitris et al and Dumoulin et al by having at least an interior region of the grin lens is made of polymeric material; because polymers do not split like glass, making this type of optics highly useful in terms of durability and cost efficiency and because of their low density or low weight by volume, polymers are well adapted for making cutting-edge-technology products lighter and smaller and by having an optical port that has a geometry for allowing a first light ray to pass therethrough along a first direction and a second light ray to pass therethrough along a second direction that is opposite the first direction; in order to permit transmission of the light beam 4 from the beam director 6 as the fiber 11 is scanned over its desired range of positions [see column 6 lines 38-42, Pitris et al].

Regarding claim 2, Swanson et al disclose a tube (housing 11) surrounding the optical fiber, the tube (housing 11) being a part of a rotational shaft as shown in fig 8 [see column 183 lines 30-43].

Regarding claim 3, Swanson et al disclose a tube (probe housing 11) surrounding the optical fiber (element 1) as shown in fig 8 [see column 19 lines 5-10].


Regarding claim 4, Swanson et al disclose the grin lens and the optical fiber are secured relative to each other by an adhesive [see column 4 lines 17-22].

Regarding claim 6, Swanson et al disclose a spacer (coreless fiber element 8) disposed between the distal end of the optical fiber (element 1) and the grin lens (element 2), wherein the distal end of the optical fiber (element 1) is indirectly (via the coreless fiber 8) coupled to the proximal end of the grin lens (element 2) [see column 5 lines 33-35 and figs 2A-E, 6].

Regarding claims 7, Swanson et al disclose the grin lens and the optical fiber are secured (tight tolerance) [see column 15 lines 1-10, 22-30 and 35].

Regarding claim 10, 16, Swanson et al disclose housing 11 (tube) has 0.014 inch diameter (or cross section) [see column 14 lines 60-61] and further disclose the grin lens has a diameter of 300 micrometers [see column 4 lines 63-65] which is 0.0118 inch and 700 micrometers [see column 4 lines 17-21] which is 0.0275 inch; therefore, a cross section of 0.275 is larger than a cross sectional dimension (0.014 inch) of the tube (housing 11) and emphasis added.



Regarding claim 17, Swanson et al disclose the grin lens has a cross sectional dimension that is less (since the lens is within tube or housing 11) than a cross sectional dimension of the tube [see fig 8].

Regarding claim 19, Swanson et al disclose the grin lens is configured to perform light collimation and light focusing [see column 15 lines 13-15].

Regarding claim 20, Swanson et al disclose an OCT system comprising the imaging device [see column 1 lines 5-10], a catheter body with a lumen wherein the tube (housing 11) is configured to rotate in a lumen within the catheter body [see column 13 lines 27-29, 34-37].

Claim 5 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Swanson et al (US Pat: 6,445,939) in view of Jung et al (US Pat: 5,567,363) and further in view of Pitris et al (US Pat: 6,564,087) and further in view of Dumoulin et al (US Pat: 6,129,667) as applied to claim 1 above and further in view of Mao et al (Fiber lenses for ultra-small probes used in optical coherent tomography).
Regarding claim 5, Swanson et al, Jung et al, Pitris et al, Dumoulin et al don't disclose the grin lens and the optical fiber are secured relative to each other by fusion splicing.

Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Swanson et al, Pitris et al, Jung et al, Dumoulin et al and Mao et al by having the grin lens and the optical fiber are secured relative to each other by fusion splicing; for creating a fusion-spliced inter-face with low loss, low back-reflection, and high mechanical integrity [see page 27, lower right column, Mao et all].

Claim 8 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Swanson et al (US Pat: 6,445,939) in view of Jung et al (US Pat: 5,567,363) and further in view of Pitris et al (US Pat: 6,564,087) and further in view of Dumoulin et al (US Pat: 6,129,667) as applied to claim 1 above and further in view of Izatt et al (Pub. No.: US 2003/000441 2) as applied to claim 1 above and further in view of Cao (US Pat: 6,236,506).
Regarding claim 8, Swanson et al disclose the ferrule (element 18, figs 9A-C) comprises a first lumen for housing the distal end of the optical fiber (element 1) as shown in figs 9A-C and further disclose the ferrule houses the lens/mirror [See column 15 lines 1-10, 22-30, 35].
Swanson et al, Pitris et al, Dumoulin et al, Izatt et al and Jung et al don't explicitly mention a second lumen for housing at least a part of the grin lens.
Nonetheless, Cao discloses four optical ports 301,302, and 304 (relied on as four separate lumens) contained within or secured by ferrule 315 and four lenses disposed at the end of ferrule 315 [see column 3 lines 20-35 and fig 3-4, 7a-b] meaning four separate lumen for receiving these lenses (emphasis added).
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Swanson et al, Dumoulin et al, Pitris et al, Izatt et al and Jung et al by using a second lumen for housing at least part of the grin lens; Cao by using a second lumen for housing at least a part of the grin lens; such that each collimator receives light from and directs light to exactly one of the ports 301,302, 303 and 304, respectively. Collimated light rays emanating from any of these 

Claim 9 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Swanson et al (US Pat: 6,445,939) in view of Jung et al (US Pat: 5,567,363) and further in view of Pitris et al (US Pat: 6,564,087) and further in view of Dumoulin et al (US Pat: 6,129,667) as applied to claim 1 above and further in view of Izatt et al (Pub. No.: US 2003/0004412).
Regarding claim 9, Swanson et al disclose the grin lens and the optical fiber are secured (tight tolerance) [see column 15 lines 1-10, 22-30 and 35].
Swanson et al, Pitris et al, Dumoulin et al and Jung et al don't disclose the ferrule is made from an adhesive disposed around the distal end of the optical fiber, around at least a part of the of grin lens.
Nonetheless, Izatt et al disclose the distal end of a single mode fiber is fixed to a ferrule by adhesive [see 0346] and around at least a part (by adhering to the fiber) of the of grin lens [see 0347, 0355].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Swanson et al, Dumoulin et al, Pitris et al, Jung et al and Izatt et al by having the ferrule made from an adhesive disposed around the distal end of the optical fiber, around at least a part of the of grin lens; in order to adjust the phases of the surfaces of the GRIN lens and the ferrule by removing the adhesive [see 0355, Izatt et al].

Claim 12 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Swanson et al (US Pat: 6,445,939) in view of Jung et al (US Pat: 5,567,363) and further in view of Pitris et al (US Pat: 6,564,087) and further in view of Dumoulin et al (US Pat: 6,129,667) as applied to claim 1 above and further in view of Izatt et al (Pub. No.: US 2003/0004412) as applied to claim 1 above and further in view of Okuma et al (Pub. No.: US 2003/0077042).
Regarding claim 12, Swanson et al, Dumoulin et al, Pitris Izatt et al and Jung et al don't explicitly mention a distal portion of the ferrule has a cross sectional dimension that is larger than a cross sectional dimension of the tube.
Nonetheless, Okuma et al disclose a ferrule main body 2 with small-diameter tubular portion 10 [see 0047, 1, 4-9] which means the cross section of the ferrule main body is larger than the cross section of the tube (emphasis added).
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Swanson et al, Dumoulin et al, Pitris et al, Izatt et al and Jung et al with Okuma et al by having a distal portion of the ferrule has a cross sectional dimension that is larger than a cross sectional dimension of the tube; in order to secure the fiber along with the tube within a ferrule.

Claim 13 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Swanson et al (US Pat: 6,445,939) in view of Jung et al (US Pat: 5,567,363) and further in view of Pitris et al (US Pat: 6,564,087) and further in view of Dumoulin et al (US Pat: 6,129,667) as applied to claim 1 above as applied to claim 1 above and further in view of Johnson et al (Pub. No.: US 2006/01 38238).

Nonetheless, Johnson et al disclose an optical fiber that has an asymmetrical cross-sectional profile, depending on the desired characteristics of the device and may be linearly tapered (meaning a part of the fiber is smaller than another part) [see 0065].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Swanson et al, Dumoulin et al, Pitris et al, Jung et al and Johnson et al by tapering the proximal end of the optical fiber so than the distal end has a larger cross section; because an optical fiber with a round cross-section will have substantially the same resonance characteristics about any two orthogonal axes, while an optical fiber with an asymmetric cross section (e.g., ellipse) will have different resonant frequencies about the major and minor axes [see 0065, Johnson et al]; thereby different frequencies are needed at the distal end or working end.

Claim 18 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Swanson et al (US Pat: 6,445,939) in view of Jung et al (US Pat: 5,567,363) and further in view of Pitris et al (US Pat: 6,564,087) and further in view of Dumoulin et al (US Pat: 6,129,667) as applied to claim 1 above as applied to claim 1 above and further in view of Gonda et al (US Pat: 6,226,432).
Regarding claim 18, Swanson et al disclose providing a series of slots or holes (cutouts) in the housing 11 wall (hypotube) [see column 19 lines 5-10 and column 17 lines 38-41] and fig 8 shown window/hole/opening 24 being proximal to the distal end of tube 11 (emphasis added).
Swanson et al, Pitris et al, Dumoulin et al, Jung et al don't disclose a plurality of cutouts and some being proximal and distributed along an axial length of the tube and wherein at least some of the cutouts comprise a first cutout and a second cutout that arte completely separated from each other.

Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Swanson et al, Dumoulin et al, Pitris et al, Jung et al and Gonda et al by having a plurality of cutouts and some being proximal and distributed along an axial length of the tube; in order to increase flexibility. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793